Citation Nr: 1439070	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence due to service-connected disability beyond August 31, 2007.

2.  Entitlement to a rating in excess of 30 percent for service-connected status post right total knee replacement.

3.  Entitlement to a rating in excess of 10 percent left knee meniscus repair with osteoarthritis in the lateral and patellofemoral compartments.

4.  Entitlement to a rating in excess of 10 percent for right ankle avulsion fracture residuals. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in Los Angeles, California, which awarded a temporary evaluation of 100 percent based on treatment necessitating convalescence for service-connected right ankle disability effective from June 5, 2007 to August 31, 2007.  The Veteran seeks convalescence benefits extending beyond August 31, 2007.  This matter also comes before the Board on appeal from a March 2009 decision that denied a rating in excess of 30 percent for service-connected status post right total knee replacement, denied a rating in excess of 10 percent left knee meniscus repair with osteoarthritis in the lateral and patellofemoral compartments, denied a rating in excess of 10 percent for right ankle avulsion fracture residuals, and denied entitlement to TDIU. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In a VA Form 9 filing (Appeal to the Board of Veterans Appeals) received in April 2010, the Veteran requested a hearing before the Board to be held at the Los Angeles RO (Travel Board hearing).  To date, no hearing has been scheduled in this matter and there is no indication that the Veteran withdrew this hearing request.  In August 2014, the Veteran's representative submitted a motion for remand to accommodate the Veteran's request for a Travel Board hearing.  As such, the claim must be remanded in order to afford the Veteran his requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the Los Angeles RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

